Title: To George Washington from Robert Dinwiddie, 16 June 1757
From: Dinwiddie, Robert
To: Washington, George



Sir
Williamsburg June 16th 1757

I am to acknowledge the Receipt of Yrs of the 10th but I am so much hurried that I cannot answer it, but as Mr Boyd is daily expected by him I shall write You more fully.
Otassity of Ostenaker, conducts thirty Cherokees to You with Intention to go out against the Enemy; I think he is a brave Indian, & talks much of Majr Lewis; I believe he may be prevail’d on to stay with his People all the Summer.
They were desirous that Mr Gun shou’d go with them & if he goes with them to fight he shall have Lieutts Pay if You shd think him a proper Person—Excuse Hurry I am Sir Your humble Servt

Robt Dinwiddie

